Title: From Benjamin Franklin to Jane Mecom, 26 May 1775
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
Philada. May 26. 1775.
I have just now heard by Mr. Adams, that you are come out of Boston, and are at Warwick in Rhodeisland Government: I suppose it must be at good Mr. and Mrs. Green’s, to whom present my affectionate Respects. I write this Line just to let you know I am return’d well from England; that I found my Family well; but have not found the Repose I wish’d for, being the next Morning after my Arrival delegated to the Congress by our Assembly. I wish to hear from you, and to know how you have left your Affairs [in] Boston; and whether it will be inconvenient for you to come hither, or you wish rather that I should come to see you, if the Business I am engag’d in will permit. Let me know if you want any Assistance; and what is become of Cousin Williams and Family, and other Friends. Jonathan was at Paris when I left England, but to return in a Week or two. I am ever, my dear Sister Your very loving Brother
B Franklin
Send me what News you can that is true.
Sally presents her Duty to you and Love to Mr & Mrs Green.
  
Notation: This Letter has been three Weeks in Newport office Forwarded to Mrs. Macom by her Hble Servt A. Maxwell Wedny 10 O’Clk ante M.
